Citation Nr: 0602941	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-37 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for status post 
lithotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had military service from September 1968 to April 
1980.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in March 2005 at the RO before a Veterans 
Law Judge (VLJ).  This type of proceeding is called a travel 
board hearing.  Unfortunately, testimony at the hearing could 
not be transcribed because of a defective tape.  Thereafter, 
the veteran was afforded another hearing before the Board, in 
January 2006, in this instance, a video conference hearing.  
The video conference hearing was held before a VLJ other than 
the VLJ who conducted the travel board hearing.  A transcript 
of the January 2006 video conference hearing is of record.

The case has been advanced on the Board's docket, pursuant to 
38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran maintains, in essence, that he injured his right 
ankle and low back playing various sports during service.  He 
also states that he underwent removal of a kidney stone while 
he was on active duty.  He claims that he continues to have 
problems referable to the right ankle, low back and kidneys.  

Service medical records disclose that the veteran, in October 
1970, reported a twisting injury to the right ankle while 
playing basketball.  In March 1971, physical examination of 
the right ankle showed tenderness about the medial and 
lateral malleolus.  X-rays of the ankle were negative.  

When he was evaluated at a service department clinic in 
August 1973, he reported having injured his back, about 16 
months before, while playing softball.  There were complaints 
of recurrent low back pain, during service, with pain 
reportedly referred down the left lower extremity.  In June 
1977, pain was elicited radiating from the low back down the 
left leg, and the assessment was possible herniated nucleus 
pulposus.  X-rays of the lumbar spine were negative.  

As well, during service, the veteran developed microscopic 
hematuria, and was found to have a stone on intravenous 
pyelogram.  The assessment was left ureterolithiasis.  In 
August 1979, he underwent a left ureterolithotomy.  At the 
December 1979 examination for service separation, he reported 
recurrent low back pain.  

In testimony at his recent personal hearing, the veteran 
reported that he underwent lithotripsy at a private hospital, 
in 1995, to remove another stone from the left ureter.  The 
Board notes that the claims file contains no post-service 
records from any private medical providers.  As well, the 
veteran has not been afforded a VA examination for 
compensation purposes since he left military service.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain records of the veteran's 
treatment at the Sun Coast Hospital, in 
St. Petersburg, Florida, during 1995.  
Any medical documents obtained should be 
associated with the claims file.

2.  Thereafter, schedule the veteran for 
orthopedic and nephrology examinations to 
obtain a medical opinion responding to 
the following questions:

What is the diagnosis of any current 
disorder of the veteran's right ankle or 
low back?  After identifying the nature 
of any current disorders, assuming one or 
more exists, then is there a 50 percent 
probability or greater that a right ankle 
disorder or low back disorder had its 
onset in service or is otherwise 
attributable to service?  If arthritis of 
either the right ankle or lumbosacral 
spine is identified, then is there a 50 
percent probability or greater that 
arthritis at either of these sites was 
present during the first post-service 
year?

Also, as to the post-operative residuals 
of a left ureterolithotomy during 
service, does the veteran now have renal 
disease?  If current renal disease is 
identified, then is there a 50 percent 
probability or greater that renal disease 
had its onset in service, was present 
during the first post-service year, or is 
otherwise attributable to service?  If a 
discernable surgical scar from the in-
service left ureterolithotomy is 
identified, then that fact should be 
noted.  

To facilitate the opinions, the claims 
folder must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

